            Case 2:09-cr-00074-JAM-AC Document 356 Filed 12/28/20 Page 1 of 2


1    KAREN L. LANDAU, CSB # 128728
2    P.O. Box 6935
     Moraga, California 94570-6935
3    (510) 501-2781 (telephone)
     Attorney for Duane Allen Eddings
4    Email: karenlandau@karenlandau.com
5
6
7                                 UNITED STATES DISTRICT COURT
8                                EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                        )   2: 09-CR-00074-JAM
                                                      )
11           Plaintiff,                               )   Eastern California
                                                      )
12           vs.                                      )   ORDER SEALING DOCUMENTS AS SET
                                                      )
13   DUANE ALLEN EDDINGS,                             )   FORTH IN DEFENDANT’S NOTICE
                                                      )   (AMENDED)
14           Defendant.                               )
15
16         Pursuant to Local Rule 141(b) and based upon the representations contained in the
17   defendant’s Request to Seal, IT IS HEREBY ORDERED that the defendant’s Exhibit A to the
18   Defendant’s Motion for Compassionate Release, pertaining to defendant Duane Allen Eddings,
19   and defendant’s Request to Seal shall be SEALED until further order of this Court.
20       It is further ordered that access to the sealed documents shall be limited to the government
21   and the defendant.
22       The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District
23   Court for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the
24   reasons stated in the defendant’s request, sealing the defense exhibit serves a compelling interest.
25   The Court further finds that, in the absence of closure, the compelling interests identified by the
26   defendant would be harmed. In light of the public filing of the notice of request to seal, the Court
27
28
                                                      1
     2:09-CR-00074-JAM
     Def.’s Order re Sealing
            Case 2:09-cr-00074-JAM-AC Document 356 Filed 12/28/20 Page 2 of 2


1    further finds that there are no additional alternatives to sealing the defense exhibit that would
2    adequately protect the compelling interests identified.
3
4
     Dated: December 28, 2020                         /s/ John A. Mendez
5                                                     THE HONORABLE JOHN A. MENDEZ
6                                                     UNITED STATES DISTRICT COURT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       2
     2:09-CR-00074-JAM
     Def.’s Order re Sealing
